Exhibit 10.21

ADOBE SYSTEMS INCORPORATED
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE

Adobe Systems Incorporated (the “Company”), pursuant to its 2003 Equity
Incentive Plan (the “Plan”), hereby awards to Participant the Restricted Stock
Unit Award (the “Award”) covering the number of Restricted Stock Units set forth
below.  This Award is subject to all of the terms and conditions as set forth
herein and in the Restricted Stock Unit Award Agreement (the “Award Agreement”)
and the Plan, each of which are attached hereto and incorporated herein in their
entirety.  Unless otherwise defined herein, capitalized terms shall have the
meanings set forth in the Plan or the Program, as applicable.

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Stock Units:

 

 

Payment for Stock:

 

Participant’s services to the Company (to the greatest

 

 

extent permitted by applicable law)

 

Vesting Schedule:  This Award shall vest as to [___] of the Restricted Stock
Units on the [first (1st) anniversary of the Vesting Commencement Date] and as
to [___] of the Restricted Stock Units [______________] thereafter, so that the
Restricted Stock Units are fully vested as [________________] of the Vesting
Commencement Date; provided, however, that the Participant’s Service has not
terminated prior to each such vesting date.

Delivery Schedule:  Except as otherwise provided in Section 5 of the Award
Agreement, the Company shall deliver on each vesting date one share of Stock for
each Restricted Stock Unit that vests on such date, less any shares to be
withheld pursuant to Section 11 of the Award Agreement.

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Award
Agreement, and the Plan.  Participant further acknowledges that as of the Date
of Grant, this Grant Notice, the Award Agreement, and the Plan set forth the
entire understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted to Participant under the Plan, and
(ii) the following agreements only:

Other Agreements:

 

 

 

 

 

 

 

 

Adobe Systems Incorporated:

 

Participant:

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:      Award Agreement and 2003 Equity Incentive Plan

1


--------------------------------------------------------------------------------


ATTACHMENT I

ADOBE SYSTEMS INCORPORATED

2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Grant Notice (“Grant Notice”) and this Award Agreement (“Award
Agreement”), Adobe Systems Incorporated (the “Company”) has awarded you,
pursuant to its 2003 Equity Incentive Plan (the “Plan”), a Restricted Stock Unit
Award for that number of Restricted Stock Units as indicated in the Grant
Notice.  Unless otherwise defined herein or the Grant Notice, capitalized terms
shall have the meanings set forth in the Plan.  Subject to adjustment and the
terms and conditions as provided herein and in the Plan, each Restricted Stock
Unit shall represent the right to receive one (1) share of Stock.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1.             NUMBER OF STOCK UNITS AND SHARES OF STOCK.

(a)           The number of Restricted Stock Units subject to your Award and the
number of shares of Stock deliverable with respect to such Restricted Stock
Units will be adjusted from time to time for capitalization adjustments as
described in the Plan.  You shall receive no benefit or adjustment to your Award
with respect to any cash dividend or other distribution that does not result in
a capitalization adjustment pursuant to the Plan; provided, however, that this
sentence shall not apply with respect to any shares of Stock that are subject to
your Award after such shares have been delivered to you.

(b)           Any additional Restricted Stock Units, shares of Stock, cash or
other property that become subject to the Award pursuant to this Section 1 shall
be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares of Stock covered by
your Award.

(c)           Notwithstanding the provisions of this Section 1, no fractional
Restricted Stock Units or rights for fractional shares of Stock shall be created
pursuant to this Section 1.  The Board shall, in its discretion, determine an
equivalent benefit for any fractional Restricted Stock Units or fractional
shares that might be created by the adjustments referred to in this Section 1.

2.             PAYMENT BY YOU.  Except as otherwise provided in the Grant
Notice, this Award has been granted in consideration of your services to the
Company (or any other Participating Company, as applicable).  Subject to Section
11 below, and except as otherwise provided in the Grant Notice, you will not be
required to make any payment to the Company (other than your past and future
services with the Company (or any other Participating Company, as applicable))
with respect to your receipt of the Award, the vesting of the Restricted Stock
Units, or the delivery of the shares of Stock underlying the Restricted Stock
Units.

1


--------------------------------------------------------------------------------


3.             VESTING.

(a)           The Restricted Stock Units shall vest, if at all, as provided in
the Vesting Schedule set forth in your Grant Notice and the Plan, provided that
vesting shall cease upon the termination of your Service.

(b)           The determination that your Service was terminated shall be made
by the Company (or any Participating Company, as applicable) in its sole
discretion.  Any such determination by the Company (or any Participating
Company, as applicable) for the purposes of this Award Agreement shall have no
effect upon any determination of the rights or obligations of you or the Company
(or any Participating Company, as applicable) for any other purpose.

4.             DISTRIBUTION OF SHARES OF STOCK.  Subject to the provisions of
this Award Agreement (including Sections 5 and 11 below) and the Plan, the
Company shall deliver to you on the applicable vesting date one (1) share of
Stock for each Restricted Stock Unit that vests on such date.

5.             DEFERRAL ELECTION.  If permitted by the Company to do so, you may
elect to defer receipt of the shares of Stock that would otherwise be issued
pursuant to the vesting of your Award  in accordance with the terms and
conditions, including the applicable eligibility requirements, of the Company’s
Deferred Compensation Plan.  The Board (or an appropriate committee thereof)
will, in its sole discretion, establish the rules and procedures for such
deferrals.

6.             SECURITIES LAW COMPLIANCE.  The grant of your Award and the
issuance of any shares of Stock thereunder shall be subject to compliance with
all applicable requirements of federal, state or foreign law with respect to
such securities.  You may not be issued any shares of Stock if such issuance
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  In addition,
you may not be issued any shares of Stock unless (i) a registration statement
under the Securities Act shall at the time of issuance be in effect with respect
to the shares or (ii) in the opinion of legal counsel to the Company, the shares
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  YOU ARE CAUTIONED THAT THE
SHARES MAY  NOT BE ISSUED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares of Stock shall relieve the Company of
any liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.  As a condition to the
issuance of any shares of Stock pursuant to this Award, the Company may require
you to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company

7.             RESTRICTIVE LEGENDS.  The shares of Stock issued pursuant to this
Award shall be endorsed with appropriate legends, if any, determined by the
Company.

2


--------------------------------------------------------------------------------


8.             TRANSFER RESTRICTIONS.  Prior to the time that shares of Stock
have been delivered to you pursuant to this Award, you may not transfer, pledge,
sell or otherwise dispose of such shares.  For example, you may not use shares
that may be issued in respect of your Restricted Stock Units as security for a
loan, nor may you transfer, pledge, sell or otherwise dispose of such shares. 
This restriction on transfer will lapse upon delivery to you of shares in
respect of your vested Restricted Stock Units.  Your Award is not transferable,
except by will or by the laws of descent and distribution, unless otherwise
required by applicable law.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Stock pursuant to this Award Agreement.

9.             AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or the Participating Company Group, or on the part of the Company or
Participating Company Group to continue such service.  In addition, nothing in
your Award shall obligate the Company or the Participating Company Group, their
respective stockholders, boards of directors, Officers or Employees to continue
any relationship that you might have as an Employee, Director or Consultant for
the Company or the Participating Company Group.

10.          UNSECURED OBLIGATION.  Your Award is unfunded, and even as to any
Restricted Stock Units that vest, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Stock
pursuant to this Award Agreement.  You shall not have voting or any other rights
as a stockholder of the Company with respect to the Stock acquired pursuant to
this Award Agreement until such Stock is issued to you pursuant to this Award
Agreement.  Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company with respect to the Stock so issued.  Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

11.          WITHHOLDING OBLIGATIONS.  Regardless of any action taken by the
Company or the Participating Company Group with respect to any or all income,
employment, social insurance, or payroll taxes, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and Participating Company Group (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of your Award, the subsequent sale of shares
acquired pursuant to this Award, or the receipt of any dividends and (ii) do not
commit to structure the terms of the grant or any other aspect of your Award to
reduce or eliminate your liability for Tax-Related Items.  At the time you vest
in this Award, at the time you receive a distribution of shares of Stock
pursuant to this Award, or at any time thereafter as requested by the Company or
the Participating Company Group, you shall pay or make adequate arrangements
satisfactory to the Participating Company Group to satisfy all withholding
obligations of the Participating Company Group.  In this regard, at the time you
receive a distribution of shares of Stock pursuant to this Award, or at any time
thereafter as requested by the Company or the

3


--------------------------------------------------------------------------------


Participating Company Group, you hereby authorize the withholding of that number
of whole vested shares otherwise deliverable to you pursuant to this Award
Agreement having a fair market value not in excess of the amount of the
Tax-Related Items determined by the applicable minimum statutory rates.  In no
event may shares of Stock shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law. Finally, you shall pay to the
Company or Participating Company Group (as applicable) any amount of the
Tax-Related Items that the Company or the Participating Company Group may be
required to withhold as a result of your participation in the Plan that cannot
be satisfied by the means previously described.  You expressly acknowledge and
agree that the Company may withhold from any compensation paid to you by the
Company in partial or full satisfaction of the withholdings contemplated by this
Section 11.  The Company and the Participating Company Group shall have no
obligation to deliver shares of Stock until you have satisfied the obligations
in connection with the Tax-Related Items as described in this section.

12.          NATURE OF AWARD.  In accepting your Award, you acknowledge that:

(a)           the Plan is established voluntarily by the Company; it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;

(b)           the grant of your Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past;

(c)           all decisions with respect to future Awards under the Plan, if
any, will be at the sole discretion of the Committee;

(d)           your participation in the Plan shall not create a right to further
employment with the Company or the Participating Company Group and shall not
interfere with any ability of the Company or the Participating Company Group to
terminate your employment relationship at any time with or without cause;

(e)           you are voluntarily participating in the Plan;

(f)            this Award is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(g)           in the event that you are not an employee of the Company, your
Award will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, your Award will not be interpreted to form an
employment contract with the other members of the Participating Company Group;

(h)           the future value of the shares of Stock subject to your Award is
unknown and cannot be predicted with certainty; and

4


--------------------------------------------------------------------------------


(i)            no claim or entitlement to compensation or damages arises from
termination of your Award or diminution in value of your Award or shares of
Stock issued pursuant to your Award resulting from termination of your Service
with the Company or the Participating Company Group (for any reason whether or
not in breach of applicable labor laws), and you irrevocably release the Company
and the Participating Company Group from any such claim that may arise.  If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by executing the Grant Notice, you shall be
deemed irrevocably to have waived your entitlement to pursue such a claim.

13.          DELIVERY OF DOCUMENTS AND NOTICES.  Any document relating to
participating in the Plan or Program and/or notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given
(except to the extent that this Award Agreement provides for effectiveness only
upon actual receipt of such notice) upon personal delivery, electronic delivery,
or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, with postage and fees prepaid, addressed to the other party
at the e-mail address, if any, provided for you by the Company or a
Participating Company or at such other address as such party may designate in
writing from time to time to the other party.

(a)           Description of Electronic Delivery.  The Plan and Program
documents, which may include but do not necessarily include the Plan prospectus,
Grant Notice, Award Agreement and U.S. financial reports of the Company, may be
delivered to you electronically.  Such means of delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other delivery determined at the Committee’s
discretion.

(b)           Consent to Electronic Delivery.  You acknowledge that you have
read Section 13 of this Award Agreement and consent to the electronic delivery
of the Plan and Program documents, as described in this Section 13.  You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at equity@adobe.com.  You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide the Company or any designated third party with a paper
copy of any documents delivered electronically if electronic delivery fails. 
Also, you understand that your consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if you
have provided an electronic mail address), at any time by notifying the Company
of such revised or revoked consent by telephone, postal service or electronic
mail at equity@adobe.com.  Finally, you understand that you are not required to
consent to electronic delivery.

14.          DATA PRIVACY CONSENT.  You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among the members of the
Participating Company Group for the exclusive purpose of implementing,
administering and managing your participation in the Plan and Program.

5


--------------------------------------------------------------------------------


You understand that the Company and the Participating Company Group hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan and Program (“Data”).  You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan or Program, that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative.  You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock pursuant to this Award.  You understand
that Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan.  You understand that you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative.  You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. 
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

15.          HEADINGS.  The headings of the Sections in this Award Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.

16.          MISCELLANEOUS.

(a)           The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

17.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated

6


--------------------------------------------------------------------------------


and adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

 

7


--------------------------------------------------------------------------------